DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 11-14 and 18-20 recites the limitation "different configuration parameters" in pages 40-47.  There is insufficient antecedent basis for this limitation in the claim. Claims 4-7, 11-14 and 18-20 depend on claims 1, 8 and 15. Claims 1, 8 and 15 also recite "different configuration parameters". It was unclear if they are the same "different configuration parameters".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Määttanen (US 20200099432).
In regards to claim 1, 8 and 15, Määttanen discloses base station (BS) in a wireless communication system, the BS comprising: 
a transceiver (Määttanen Fig. 1, 5 Item 12) configured to receive information of uplink transmissions (Määttanen Fig. 5, 6 Item 600); and 
a processor operably connected to the transceiver, the processor configured to: 
store the received information (Määttanen paragraph 0088), 
perform, based on the received information (Määttanen paragraph 104 note: this reads on CSI feed back), channel parameter tracking operations (Määttanen paragraph 104) to generate channel parameters, wherein the channel parameter tracking operations are configured with different configuration parameters (Määttanen paragraph 104 note: this reads on the “bits” e.g. 00, 01), and 
perform, based on the channel parameters, a channel coefficient prediction operation (Määttanen paragraph 104 note: this reads on channel estimator) to generate channel state information (CSI).
Allowable Subject Matter
Claims 2, 3, 9, 10, 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641